Acknowledgements
This communication is in response to applicant’s response filed on 10/29/2021.
Claims 6, 13, and 19 have been amended. Claims 8-14 have been cancelled.
Claims 1-7 and 15-27 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Rangarajan (US 20190220831) in view of Nugent (US 20170287068) does not disclose “generate an envelope using a public cryptographic key o of a contract oracle,…the envelope comprising the wrapper encrypted using the public cryptographic key o and a policy that comprises one or more conditions precedent and is digitally authenticated,” examiner respectfully argues the Rangarajan reference is used to teach “generating an envelope,” which is examiner is interpreting as packaging encrypted data to generate an envelope, wherein the encrypted data is an encrypted symmetric key. In Paragraph [0086], Rangarajan teaches a system establishes multi-lateral private messaging by packaging the random symmetric key-encrypted message, the public key of the lead entity-encrypted random symmetric key, and the public key of the beneficiary entity-encrypted random symmetric key into a message envelope. Examiner uses the Nugent reference to modify the generated envelope to be generated using a public cryptographic key o of a contract oracle, the envelope comprising the public key o and a policy that comprises one or more conditions precedent and is digitally authenticated. Paragraph [0024] of applicant’s spec. states “a smart contract is executable computer code that specifies a policy under which digital assets may be automatically redistributed among parties to the smart contract. The policy specifies one or more conditions precedent that must be satisfied before the smart contract is automatically enforced.” In Paragraphs [0033, 0064-0065, and 0068], Nugent teaches registration data structures (i.e., examiner is interpreting the registration data structures to include the envelope) are data structures of the financial instrument contract used to store the registration data of the financial instrument contract. The registration data defines the requested financial data delivery (i.e., the policy comprises the condition precedent that monitors the scheduled delivery time or condition Paragraph [0021]), and may include an indication of the identity of the financial data that is being requested, and an indication of the schedule on which the requested financial data is to be delivered. The registration data (i.e., examiner interprets the registration data as the envelope) stored in the registration data structures, is encrypted to using a public key of the oracle system and is eventually delivered to the oracle contract. The oracle contract may store the registration data in the registration data structure in its encrypted form. The registration data structures also include one or more of the data segments that indicate one or more threshold values that one or more specified pieces of financial data or calculated financial data values must satisfy, such as rise above or fall below, to trigger the data delivery (i.e., policy). Applicant makes similar arguments for independent claims 15 and 21, and examiner respectfully makes the same arguments for claims 15 and 21 for the same reasons listed above for claim 1. 
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that examiner does not disclose a motivation for combining Nugent into Rangarajan, examiner respectfully argues a motivation was provided for modifying Rangarajan with Nugent. The motivation is the base invention in Rangarajan is improved by providing financial data to a financial instrument contract in a distributed ledger system in a manner that provides access for the financial instrument contract to data outside the distributed ledger system, increasing the ability of the financial instrument contract to act autonomously, and maintaining the privacy of requests for financial data and the delivered financial data (Nugent Paragraph 0019).
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Nugent fails to teach “data segments” are “digitally authenticated,” examiner respectfully argues examiner interprets the limitation “a policy that comprises one or more conditions precedent and is digitally authenticated” to mean the policy comprises one or more conditions precedent and the policy is digitally authenticated. In Nugent Paragraph [0061], the policy involves scheduled delivery time and condition, and is digitally authenticated by the indication of the schedule at which the requested data is to be delivered that includes an indication of one or more times at or conditions upon which the requested data is to be delivered. The indication of the times at which the requested data is to be delivered may include one or more of a minute, hour, day or month at which the financial data is to be delivered, such as in a repeating fashion. The indication of the condition upon which the requested data is to be delivered may include an indication of a numerical or logical condition, upon satisfaction of which the requested data is to be delivered, such as one or more threshold values that one or more specific pieces of financial data or calculated financial data values must cross, such as rise above or fall below.
Applicant argues dependent claims 2-7, 16-20, and 22-27 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the arguments listed above for claims 1, 15, and 21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/252,068 (PROVIDING SMART CONTRACTS INCLUDING SECRETS ENCRYPTED WITH ORACLE-PROVIDED ENCRYPTION KEYS USING THRESHOLD). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other, and they share common limitations. Both applications recite a computer system, comprising a contract creator comprising a first 5computing device comprising a first memory and a first processor device coupled to the first memory, the contract creator to: 
generate a symmetric cryptographic key K; 
encrypt sensitive data for a smart contract into ciphertext using the symmetric cryptographic key K;  10
encrypt the symmetric cryptographic key K into a wrapper using a public cryptographic key e of a contract executor, the public cryptographic key e corresponding to a private cryptographic key E of the contract executor; 
generate an envelope using a public cryptographic key o of a contract 15oracle, the public cryptographic key o corresponding to a private cryptographic key O of the contract oracle, and the envelope comprising the wrapper encrypted using the public cryptographic key o and a policy that comprises one or more conditions precedent and is digitally authenticated; and 
 20deploy the smart contract comprising the envelope and the ciphertext to the contract executor.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system in claim 1 of Application No. 16/252,008 to claim generating a plurality of symmetric keys to encrypt sensitive data into ciphertext, then encrypt the plurality of symmetric keys using the public cryptographic key e, and finally generate a plurality of envelopes corresponding to a plurality of contract oracles. Yang (US 20200059454) teaches generating a plurality of symmetric keys (Paragraphs [0041 and 0048] teaches generating a symmetric key set and a key index, wherein the symmetric key set comprises 1-N number of symmetric keys. Rangarajan (US 20190220831) teaches the concept of generating a plurality of envelopes corresponding to a plurality of contract oracles (Paragraph [0093] teaches the system transmits a conditional contract to each supporting entity (i.e., a first supporting entity, a second supporting entity, and so on until the “Nth” supporting entity). Again, this transmittal may be completed using the blockchain network using a multi-lateral private messaging system like the one described with respect to FIG. 10 (i.e., private messaging system encrypts the message with the supporting entities’ public keys)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan (US 20190220831) in view of Nugent (US 20170287068).

Regarding Claims 1, 15, and 21, Rangarajan teaches the contract creator (Paragraph 0086 teaches the lead entity (i.e., the contract creator)): generates a symmetric cryptographic key K (Paragraph 0086 teaches the lead entity generates a random symmetric key)); encrypts sensitive data for a smart contract into ciphertext using the symmetric cryptographic key K (Paragraph 0086 teaches the lead entity encrypts a message (i.e., sensitive data) using the random symmetric key); encrypts the symmetric cryptographic key K into a wrapper using a public cryptographic key e of a contract executor (Paragraph 0086 teaches the lead entity encrypts the random symmetric key using a public key of the beneficiary entity (i.e., contract executor)), the public cryptographic key e corresponding to a private cryptographic key E of the contract executor (Paragraph 0081 teaches each node in a blockchain network, including financial accounts associated with that node is associated with a private key that must be used to publish new data to a block of the blockchain; each private key is associated with a public key (or a “public address”) that can be seen and used by other entities without allowing those other entities to gain control of the private key); generates an envelope (Paragraph 0086 and 0095-0096 teach the system may then package the random symmetric key-encrypted message, the public key of the lead entity-encrypted random symmetric key, and the public key of the beneficiary entity-encrypted random symmetric key into a message envelope; the conditional contract is then sent to a first entity (i.e., contract oracle), and the system may receive digital signatures for each transmitted conditional contract from each respective supporting entity (i.e., the first supporting entity, the second supporting entity, and so on until the “Nth” supporting entity), which can be automatically verified by the system without manual intervention; the conditional contracts will normally authorize the lead entity to withdraw funds associated with a supporting entity or transmit funds of the supporting entity only upon the condition that sufficient funds have been collected); and deploys the smart contract comprising the envelope and the ciphertext to the contract executor (Paragraph 0086 teaches the system may publish the packaged message envelope to a blockchain network; once published, the only entities that can unpack and read the message are those with the appropriate keys).
However, Rangarajan does not explicitly teach the contract creator: generate an envelope using a public cryptographic key o of a contract oracle, the public cryptographic key o corresponding to a private cryptographic key O of the contract oracle, and the envelope comprising the wrapper encrypted using the public cryptographic key o and a policy that comprises one or more conditions precedent and is digitally authenticated.
Nugent from same or similar field of endeavor teaches generate an envelope using a public cryptographic key o of a contract oracle, the public cryptographic key o corresponding to a private cryptographic key O of the contract oracle, and the envelope comprising the wrapper encrypted using the public cryptographic key o and a policy that comprises one or more conditions precedent and is digitally authenticated (Paragraphs 0033, 0064-0065, and 0068 teach registration data structures (i.e., a data structure includes the wrapper) are data structures of the financial instrument contract in the distributed ledger system used to store the registration data of the financial instrument contract; the registration data defines the requested financial data delivery, and may include an indication of the identity of the financial data that is being requested, and an indication of the schedule on which the requested financial data is to be delivered; the registration data (i.e., wrapper) stored in the registration data structures, is encrypted to protect the privacy of the data in view of the public nature of components of many distributed ledger systems at the time of its creation; the registration data may be encrypted using a public key of the oracle system and is eventually delivered to the oracle contract; the oracle contract may store the registration data in the registration data structure in its encrypted form; the registration data structures also include one or more of the data segments that indicate one or more threshold values that one or more specified pieces of financial data or calculated financial data values must satisfy, such as rise above or fall below, to trigger the data delivery (i.e., policy)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Rangarajan which teaches generating an envelope to incorporate the teachings of Nugent which teaches encrypting registration data with the public cryptographic key of a contract oracle. It would have been prima facie obvious to modify the registration data taught in Nugent with the wrapper taught in Rangarajan because the wrapper is encrypted data which can be substituted for the registration data taught in Nugent.
There is motivation to combine Nugent into Rangarajan because the base invention is improved by providing financial data to a financial instrument contract in a distributed ledger system in a manner that provides access for the financial instrument contract to data outside the distributed ledger system, increasing the ability of the financial instrument contract to act autonomously, and maintaining the privacy of requests for financial data and the delivered financial data (Nugent Paragraph 0019).
Regarding Claim 1, Rangarajan teaches a computing system, comprising a contract creator comprising a first 5computing device comprising a first memory and a first processor device coupled to the first memory (Paragraphs 0049-0050 teach the lead entity system includes one or more processing devices operatively coupled to a network communication interface and a memory device; the memory device also includes computer-executable program code that instructs the processing device to operate the network communication interface to perform certain communication functions of the lead entity system described herein).
Regarding Claim 15, Rangarajan teaches a method (Paragraph 0085 teaches FIG. 8, which shows a flowchart to illustrate one embodiment of a process 800 for executing, securing, and non-repudiation of pooled conditional smart contracts over a distributed blockchain network).
Regarding Claim 21, Rangarajan teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions (Paragraph 0003 teaches the computer program product comprises at least one non-transitory computer-readable medium comprising computer readable instructions for carrying out the invention; the computer implemented method embodiments of the invention may comprise providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs certain operations to carry out the invention).

Regarding Claims 2, 16, and 22 the combination of Rangarajan and Nugent teaches all the limitations of claims 1, 15, and 21 above; however, the combination does not explicitly teach wherein the contract creator is further to, prior to encrypting the sensitive data for the smart contract and encrypting the symmetric cryptographic key K: receive, from the contract executor, the public cryptographic key e; and receive, from the contract oracle, the public cryptographic key o.
Nugent further teaches wherein the contract creator is further to, prior to encrypting the sensitive data for the smart contract and encrypting the symmetric cryptographic key K: receive, from the contract executor, the public cryptographic key e (Paragraphs 0032 and 0038 teach the registration function is a program function to request to register the financial instrument contract for financial data delivery; the registration function may be invoked by the financial instrument contract upon creation and signing by one or more counterparties of the financial instrument contract (i.e., the contract creator received the contract executor’s public key before the generation of the financial instrument contract); the counterparty access function is a program function to enable signing of the financial instrument contract by one or more counterparties to the financial instrument; in response to being invoked, the counterparty signing function may perform one or more of: providing access for the counterparty to legal data of the financial instrument such as a legal contract defining the financial instrument, or receiving a signature of the counterparty to the financial instrument); and receive, from the contract oracle, the public cryptographic key o (Paragraph 0065 teaches the registration data may be encrypted by a system outside of the distributed ledger system, such as, e.g., by the financial instrument owner system, and stored in the financial instrument contract in encrypted form at the time of its creation (i.e., the contract creator received the public cryptographic key o before generating the financial instrument contract)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rangarajan and Nugent to incorporate the further teachings of Nugent for the contract creator to be further to, prior to encrypting the sensitive data for the smart contract and encrypting the 25symmetric cryptographic key K: receive, from the contract executor, the public cryptographic key e; and receive, from the contract oracle, the public cryptographic key o.
There is motivation to further combine Nugent into the combination of Rangarajan and Nugent because of the same reasons listed above for claims 1, 15, and 21.

Regarding Claims 3, 17, and 23, the combination of Rangarajan and Nugent teaches all the limitations of claims 1, 15, and 21 above; and Rangarajan further teaches wherein the contract creator is further 30to, prior to deploying the smart contract, encrypt the envelope using the public cryptographic key e (Paragraph 0086 teaches once published, the only entities that can unpack and read the message are those with the appropriate keys which, in the example shown on FIG. 10, would be the entities holding the public key of the beneficiary entity).

Regarding Claims 4, 18, and 24, the combination of Rangarajan and Nugent teaches all the limitations of claims 1, 15, and 21 above; and Rangarajan further teaches wherein the contract creator is to deploy the smart contract comprising the envelope and the ciphertext to the contract executor via a secure transport protocol (Paragraph 0087 teaches the system can receive the instrument request as the message via the multi-lateral private messaging system; this multi-lateral private messaging system can be utilized in any step described herein to convey information, contracts, requests, and the like between two or more entities; by providing an automated mechanism to effectively exchange contractual information to multiple other entities using the blockchain network, without using potentially non-secure channels like email messaging or phone calls, the system is improving on traditional communication techniques for structuring, generating, and executing instruments).

Regarding Claims 5 and 25, the combination of Rangarajan and Nugent teaches all the limitations of claims 1 and 21 above; and Rangarajan further teaches wherein the contract executor comprises a node of a plurality of nodes of a distributed ledger network (Paragraph 0041 teaches the beneficiary entity system may, in some embodiments, maintain one or more nodes of the distributed blockchain network system, such that information, transactions, and/or cryptocurrencies associated with the beneficiary entity system can be stored, recorded, transferred, and the like on the distributed ledgers of the blockchain network system).

Examiner Note: Applicant attempts to further limit the computing system, comprising a contract creator, by describing characteristics of the contract executor (i.e. wherein the contract executor comprises a node of a plurality of nodes of a distributed ledger network). This claim language does not limit the claim to a particular structure, but instead is representative of non-functional descriptive material as characteristics of the contract executor do not limit the claimed particular structure (i.e., a contract creator) and therefore cannot be used to differentiate Applicant's invention from the prior art invention. (see MPEP 2111.04). Examiner suggest amending the claim to further limit the contract creator to comprise a node, or have claims 5 and 25 depend from 6 and 26.

Regarding Claims 6, 19, and 26, the combination of Rangarajan and Nugent teaches all the limitations of claims 1, 15, and 21 above; and Rangarajan further teaches the contract executor, comprising a second computing device comprising a second memory and a second processor device coupled to the second memory, and communicatively coupled to the contract creator (Paragraphs 0058-0060 teach the beneficiary entity system includes a processor communicably coupled to such devices as a memory; the processor may include functionality to operate one or more software programs, which may be stored in the memory; the processor is configured to provide signals to and receive signals from the transmitter and receiver, respectively); and the contract oracle, comprising a third computing device comprising a third 15memory and a third processor device coupled to the third memory, and communicatively coupled to the contract creator and the contract executor (Paragraphs 0058-0060 teach the supporting entity includes a processor communicably coupled to such devices as a memory; the processor may include functionality to operate one or more software programs, which may be stored in the memory; the processor is configured to provide signals to and receive signals from the transmitter and receiver, respectively); the contract oracle to:  25determine whether the one or more conditions precedent of the policy have been satisfied (Paragraphs 0041, 0048, 0093, and 0096-0098 teach the instrument booking engine may comprise a database of historical data associated with previous instrument requests, including certain criteria that may correlate with which entities should be chosen as supporting entities (i.e., contract oracles); the first supporting entity system may receive a request and/or a conditional contract; teach with the conditional contract that was sent to the first entity, the system may generate a digital fingerprint or hash of the conditional contract that was transmitted to the first supporting entity; the conditional contract generally states the obligations and benefits of a supporting entity; for example, a conditional contract may state that the supporting entity is authorizing the lead entity to transfer a specific contribution amount from a digital wallet blockchain address of the supporting entity to the beneficiary entity only upon the condition that enough contribution amounts have been accounted for such that the transaction amount is met; the system may receive digital signatures for each transmitted conditional contract from each respective supporting entity; once this determination has been made, the system transfers contribution amounts from digital wallet blockchain addresses of each of the lead entity, the first supporting entity, and so on until the “Nth” supporting entity to a digital wallet blockchain address of the beneficiary entity); transmit the wrapper to the contract executor (Paragraph 0086 teaches the system may then publish the packaged message envelope to a blockchain network; only the only entities that can unpack and read the message are those with the appropriate keys which, such as the beneficiary entity); and the contract executor further to: decrypt the symmetric cryptographic key K of the wrapper using the private cryptographic key E (Paragraph 0086 teaches the beneficiary entity can use the public key (i.e., private key) of the beneficiary entity to decrypt the random symmetric key); and decrypt the sensitive data of the ciphertext of the smart contract 5using the symmetric cryptographic key K (Paragraph 0086 teaches the beneficiary entity using the decrypted random symmetric key to decrypt the message (i.e., sensitive data)); and execute the smart contract using the sensitive data (Paragraph 0055 teaches the lead entity applications may execute a transferal of transaction amounts upon a determination that a pooled conditional contract has been successfully triggered).
However, the combination of Rangarajan and Nugent does not explicitly teach the contract executor to: determine whether the one or more conditions precedent of the policy have been satisfied; and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the envelope to the contract oracle; the contract oracle to: determine whether the one or more conditions precedent of the policy have been satisfied; decrypt the wrapper of the envelope using the private cryptographic key O; and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the wrapper to the contract executor.
Nugent further teaches the contract executor to: determine whether the one or more conditions precedent of the policy have been satisfied (Paragraphs 0066-0068 teach at step 806, it is determined whether a sufficient payment exists for the transaction requesting to register the financial instrument contract for the financial data delivery; the payment is required to accompany the request to register for the financial data delivery; the oracle system may determine whether a sufficient number of tokens are attached to or linked to by the transaction requesting registration; if at step 806 it is determined that sufficient payment exists for the transaction requesting registration, the oracle contract stores the registration data contained in the transaction in the registration data structure of the oracle contract); and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the envelope to the contract oracle (Paragraph 0071 teaches at step 814, the oracle server system reads the registration data structure from the new ledger structure to determine any new registration data in the new ledger structure; to read the registration data structure, the distributed ledger system interface module communicates with a distributed node of the distributed ledger system under control of the oracle server control module to invoke the registration data read function of the oracle contract to read the new registration data from the registration data structure); the contract oracle to: determine whether the one or more conditions precedent of the policy have been satisfied (Paragraphs 0077-0078 and 0080 teach FIG. 10 is a flowchart depicting an exemplary embodiment of a method 1000 to perform step 706 of method 700 of FIG. 7 of performing the requested financial data delivery to the financial instrument contract; at step 1004, the oracle server system monitors the passage of time, financial data values and/or calculated values to identify the occurrence or impending occurrence of scheduled delivery times and/or conditions for the requested financial data; at step 1006, it is determined based on the monitoring whether a trigger condition has been met to perform scheduled data delivery activities; the oracle server control module requests the financial data forming the basis of the calculation from the financial data system, and then performs a calculation of the requested financial data value(s) based on the retrieved financial data; the financial data upon which the calculation is to be performed may have already been retrieved as part of the monitoring of a condition at step 1004); decrypt the wrapper of the envelope using the private cryptographic key O (Paragraph 0072 teaches in embodiments in which the registration data is encrypted, the oracle server system decrypts the registration data; in embodiments in which the registration data is encrypted using a public key of the oracle system, the oracle server control module may decrypt the registration data using its private key); and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the wrapper to the contract executor (Paragraph 0081-0083, 0087, and 0028 teach at step 1010, the oracle server system determines whether to encrypt the financial data to be delivered; the oracle server control module may determine whether to encrypt the financial data based on various factors, such as how a particular instance of the oracle system is configured, whether encrypted data was requested by the financial instrument contract; at step 1012, the financial data is encrypted using a public key of the financial instrument contract or financial instrument owner system or designated by one of these; at step 1018, the oracle contract invokes the financial instrument contract to deliver the requested financial data; the invocation may include a call by the oracle contract, in response to the call, the financial instrument contract may be retrieved and executed, such as by the distributed node, to perform the one or more functions of the financial instrument contract; the called function receives as an input from the oracle contract the requested financial data, and in response performs one or more of storing the financial data in the financial data structure of the financial instrument contract, triggering another function of the financial instrument contract such as the trade logic function; the financial data function may be invoked by a transaction addressed to the oracle contract from the oracle server system containing the requested financial data; the financial data function receives as input the requested financial data and an address of the requesting financial instrument contract, and in response invokes the requesting financial instrument contract to deliver the requested financial data).
It would be prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rangarajan and Nugent to incorporate the further teachings of Nugent for the contract executor to: determine whether the one or more conditions precedent of the policy have been satisfied; and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the envelope to the contract oracle; the contract oracle to: determine whether the one or more conditions precedent of the policy have been satisfied; decrypt the wrapper of the envelope using the private cryptographic key O; and responsive to determining that the one or more conditions precedent of the policy have been satisfied, transmit the wrapper to the contract executor.
There is motivation to further combine Nugent into the combination of Rangarajan and Nugent because the oracle system provides customizable financial data to the financial instrument contract on a customizable schedule, thereby providing both outside data upon which trade logic of the financial instrument contract may be evaluated and a customizable heartbeat enabling greater autonomy of the financial instrument contract to execute this trade logic, with a high level of security (Nugent Paragraph 0054).

Regarding Claims 7, 20, and 27, the combination of Rangarajan and Nugent teaches all the limitations of claims 6, 19, and 26 above; however, the combination does not explicitly teach wherein the contract oracle is to decrypt the wrapper of the envelope prior to determining whether the one or more conditions precedent of the policy have been satisfied.
Nugent further teaches wherein the contract oracle is to decrypt the wrapper of the envelope prior to determining whether the one or more conditions precedent of the policy have been satisfied (Paragraphs 0059, 0072, 0077-0078, and 0080 teach FIG. 8 is a flowchart depicting an exemplary embodiment of a method 800 to perform step 704 of method 700 of FIG. 7 of registering the financial instrument contract for financial data delivery; the oracle server system decrypts the registration data using its private key; FIG. 10 is a flowchart depicting an exemplary embodiment of a method 1000 to perform step 706 of method 700 of FIG. 7 of performing the requested financial data delivery to the financial instrument contract; at step 1004, the oracle server system monitors the passage of time, financial data values and/or calculated values to identify the occurrence or impending occurrence of scheduled delivery times and/or conditions for the requested financial data; at step 1006, it is determined based on the monitoring whether a trigger condition has been met to perform scheduled data delivery activities; the oracle server control module requests the financial data forming the basis of the calculation from the financial data system, and then performs a calculation of the requested financial data value(s) based on the retrieved financial data; the financial data upon which the calculation is to be performed may have already been retrieved as part of the monitoring of a condition at step 1004).
It would be prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rangarajan and Nugent to incorporate the further teachings of Nugent for the contract oracle to decrypt the wrapper of the envelope prior to determining whether the one or more conditions precedent of the policy have been satisfied.
There is motivation to further combine Nugent into the combination of Rangarajan and Nugent because of the same reasons listed above for claims 6, 19, and 26.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al. (US 20200162252) discloses a method includes receiving, at a server and from a sharing entity, data encrypted using a first encryption key associated with the sharing entity. The server receives from the sharing entity a copy of the first encryption key encrypted using a second encryption key different from the first encrypted key and associated with the relying entity. The server receives from the sharing entity a license that includes data defining at least one rule associated with the relying entity accessing the data stored on the server. The server sends to the relying entity the copy of the first encryption key such that the relying entity can decrypt the copy of the first encryption key to access the data using the first encryption key, in accordance with the at least one rule. The server removes from memory the data in accordance with the at least one rule of the license.
Beck (US 20190158275) teaches data characterizing a first access policy for a first digital attestation including data characterizing an attestation affecting an execution of a smart contract can be received. The first digital attestation can be encrypted and packaged into a first digital attestation container. Data characterizing a first request for access to the first digital attestation container can be received by an attestation clearing service. The first request can include a first recipient, and the first recipient can include a first recipient identifier. Access to the first digital attestation container for the first recipient can be determined by the attestation clearing service. The determining can include comparing the first recipient identifier to first access policy. Access to the first digital attestation container can be provided to the first recipient by the attestation clearing service. Related apparatus, systems, techniques and articles are also described.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685      


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685